COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO. 2-09-223-CV
 
 
HOWARD ROSENSTEIN                                                        APPELLANT
 
                                                   V.
 
BETH POULOS                                                                       APPELLEE
 
                                               ----------
 
           FROM THE 231ST DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                  MEMORANDUM OPINION[1] AND
JUDGMENT
                                               ----------




On
August 11, 2009, we notified appellant that the trial court clerk responsible
for preparing the record in this appeal had informed this court that
arrangements had not been made to pay for the clerk=s record
as required by Texas Rule of Appellate Procedure 35.3(a)(2).  See Tex. R. App. P. 35.3(a)(2).  We stated that we would dismiss the appeal
for want of prosecution unless appellant, within fifteen days, made
arrangements to pay for the clerk=s record
and provided this court with proof of payment. 

Because
appellant has not made payment arrangements for the clerk=s
record, it is the opinion of the court that the appeal should be dismissed for
want of prosecution.  Accordingly, we
dismiss the appeal.  See Tex. R.
App. P. 37.3(b), 42.3(b), 43.2(f).
Appellant
shall pay all costs of the appeal, for which let execution issue.
 
PER CURIAM
 
 
PANEL: 
MCCOY, J.; CAYCE, C.J.; and MEIER, J.
 
DELIVERED: 
September 10, 2009




[1]See Tex. R. App. P. 47.4.